

	

		II

		Calendar No. 356

		109th CONGRESS

		2d Session

		S. 1708

		[Report No. 109–214]

		IN THE SENATE OF THE UNITED STATES

		

			September 15, 2005

			Mr. Inhofe (for himself,

			 Mr. Jeffords, Mr. Vitter, Mr.

			 Lieberman, Mr. Bond,

			 Mr. Carper, Mr.

			 Warner, Mrs. Clinton,

			 Mr. Chafee, Ms.

			 Landrieu, Ms. Murkowski, and

			 Mr. Thune) introduced the following bill;

			 which was read twice and referred to the Committee on Environment and Public

			 Works

		

		

			January 26, 2006

			Reported by Mr. Inhofe,

			 without amendment

		

		A BILL

		To modify requirements relating to the authority of the

		  Administrator of General Services to enter into emergency leases during major

		  disasters and other emergencies.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Emergency Lease Requirements Act

			 of 2005.

		2.Emergency

			 leasesSection 3307 of title

			 40, United States Code, is amended by striking subsection (e) and inserting the

			 following:

			

				(e)Emergency

				leases by the Administrator

					(1)In

				generalNothing in this section prevents the Administrator from

				entering into an emergency lease during a major disaster or other emergency

				declared by—

						(A)the President

				under section 401 of the Robert T. Stafford Disaster Relief and Emergency

				Assistance Act (42 U.S.C. 5170); or

						(B)the head of a

				Federal agency under applicable Federal law.

						(2)Lease

				termThe term of an emergency lease under this subsection shall

				be not more than 5 years, unless the prospectus of the lease is approved under

				subsection (a).

					(3)ReportNot

				later than April 1 of each year, the Administrator shall submit to the

				Committee on Transportation and Infrastructure of the House of Representatives

				and the Committee on Environment and Public Works of the Senate a report

				describing any emergency lease entered into under this subsection during the

				preceding fiscal

				year.

					.

		3.Effective

			 dateThis Act and the

			 amendments made by this Act affect only emergency leases entered into after

			 August 1, 2005.

		

	

		January 26, 2006

		Reported without amendment

	

